             Case 5:20-cv-00404 Document 1 Filed 03/31/20 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION


 JULIE SOLIS, individually, and on
 behalf of all other similarly situated.

        Plaintiff,
                                                      Case No. 5:20-cv-00404
 v.

 WORLD FINANCE CORPORATION,

        Defendant.

                               CLASS ACTION COMPLAINT

       NOW COMES Plaintiff, JULIE SOLIS, individually and on behalf of all other similarly

situated, through undersigned counsel, complaining of Defendant, WORLD FINANCE

CORPORATION, as follows:

                                 NATURE OF THE ACTION

       1.      This action is seeking redress for Defendant’s violation(s) the Telephone Consumer

Protection Act (the “TCPA”), 47 U.S.C. § 227 et seq.; and the Texas Debt Collection Act (the

“TDCA”), Tex. Fin. Code Ann. § 392 et seq.

                                JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       3.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

       4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                           PARTIES
       5.      JULIE SOLIS (“Plaintiff”) is a natural person, over 18-years-of-age, who at all

times relevant resided in Boerne, Texas.

       6.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).
              Case 5:20-cv-00404 Document 1 Filed 03/31/20 Page 2 of 9




       7.      Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       8.      WORLD FINANCE CORPORATION (“Defendant”) is a corporation organized

and existing under the laws of the state South Carolina.

       9.      Defendant has its principal place of business at 108 Frederick Street, Greenville,

South Carolina 29607.

       10.     Defendant is a “person” as defined by 47 U.S.C. § 153(39).

       11.     Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6) as

it directly or indirectly engages in debt collection.

                                       FACTUAL ALLEGATIONS

       12.     At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the cellular telephone number ending in 8357.

       13.     At all times relevant, Plaintiff’s number ending in 8357 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       14.     At all times relevant, Plaintiff was financially responsible for his cellular telephone

equipment and services.

       15.     Six months ago, Plaintiff applied for and obtained an advance loan from Defendant.

       16.     This loan is a ”consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2).

       17.     As result of unforeseen financial hardship, Plaintiff did not pay.

       18.     Soon, Plaintiff started to receive collection phone calls from Defendant.

       19.     On multiple occasions, Plaintiff answered these calls.

       20.     Each time, Plaintiff was met by clear pause, and was forced to say “Hello, Hello,

Hello” prior to being connected to an agent.

       21.     Each time, Defendant wanted payment.
             Case 5:20-cv-00404 Document 1 Filed 03/31/20 Page 3 of 9




       22.     Often times, Plaintiff simply hung up.

       23.     Ultimately however, having had enough, Plaintiff told Defendant “[s]top calling

me!”

       24.     Sadly, these phone calls continued.

       25.     Whatismore, Plaintiff started to receive SMS messages from Defendant.

       26.     Defendant’s SMS messages provided:

       “For your convenience you can make an online payment or you can contact us at
       (830) 896-8050.”

       27.     All in all, Plaintiff received no less than 45 unwanted, unauthorized, unconsented-

to phone calls/texts from numbers leading back to Defendant – including, (830) 896-8050.

       28.     Defendant’s phone calls have caused Plaintiff actual harm, including but not limited

to, aggravation that accompanies persistent and unwanted phone calls, anxiety, emotional distress,

increased risk of personal injury resulting from the distraction caused by the phone calls, wear and

tear to Plaintiff’s cellular phone, intrusion upon and occupation of Plaintiff’s cellular telephone,

temporary loss of use of Plaintiff’s cellular phone, invasion of privacy, loss of battery charge, loss

of concentration, mental anguish, nuisance, the per-kilowatt electricity costs required to recharge

Plaintiff’s cellular telephone as a result of increased usage of Plaintiff’s telephone services, and

wasting Plaintiff’s time.

       29.     Concerned with having had her rights violated, Plaintiff sought counsel to ensure

that Defendant’s unlawful collection practices stopped.

       30.     Accordingly, Plaintiff is forced to expend energy and/or time consulting with

attorneys to put an end to Defendant’s unlawful collection practices.
              Case 5:20-cv-00404 Document 1 Filed 03/31/20 Page 4 of 9




                                      CLASS ALLEGATIONS

       31.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       32.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and 23(b)(3)

individually, and on behalf of all others similarly situated (the “Putative Class”) defined as follows:

       All persons throughout the United States (1) to whom Defendant placed, or caused
       to be placed, a call; (2) directed to a number assigned to a cellular telephone
       service; (3) using an artificial or prerecorded voice; (4) within the four years
       preceding the date of this complaint through the date of class certification; (5) after
       he/she requested that Defendant cease calls to his/her telephone number.

       33.     The following individuals are excluded from the Putative Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, Defendant’s

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or their parents

have a controlling interest and their current or former employees, officers and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion from

the Putative Class; (5) the legal representatives, successors or assigns of any such executed

persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated

and/or released.

A.     Numerosity

       34.     Upon information and belief, the members of the Putative Class are so numerous

that joinder of them is impracticable.

       35.     The exact number of the members of the Putative Class is unknown to Plaintiff at

this time, and can be determined only through appropriate discovery.

       36.     The members of the Putative Class are ascertainable because the Class is defined

by reference to objective criteria.
               Case 5:20-cv-00404 Document 1 Filed 03/31/20 Page 5 of 9




         37.      The members of the Putative Class are identifiable in that their names, addresses

and telephone numbers can be identified in business records maintained by Defendant.

B.       Commonality and Predominance

         38.      There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class.

         39.      Those questions predominate over any questions that may affect individual

members of the Putative Class.

C.       Typicality

         40.      Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class are entitled to damages as result of Defendant’s conduct.

D.       Superiority and Manageability

         41.      This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

         42.      The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.

         43.      By contrast, a class action provides the benefits of single adjudication, economies

of scale and comprehensive supervision by a single court.

         44.      Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

E.       Adequate Representation

         45.      Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.
               Case 5:20-cv-00404 Document 1 Filed 03/31/20 Page 6 of 9




        46.     Plaintiff has no interests antagonistic to those of the Putative Class, and Defendant

has no defenses unique to Plaintiff.

        47.     Plaintiff has retained competent and experienced counsel in consumer class action

litigation.

                                       CLAIMS FOR RELIEF

                                          COUNT I:
                 Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)
                (On behalf of Plaintiff and the Members of the Putative Class)

        48.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

        49.     Defendant placed or caused to be placed no less than 45 non-emergency calls,

including but not limited to the aforementioned collection calls, to Plaintiff’s cellular telephone

utilizing an artificial or prerecorded voice without Plaintiff’s consent in violation of 47 U.S.C. §

227 (b)(1)(A)(iii).

        50.     Although the TCPA does not define a “call,” the Federal Communcations

Commission (FCC), the agency implementing the TCPA, has interpreted the TCPA to

“encompass[] both voice calls and text calls to wireless numbers including, for example, short

message service (SMS) calls,” which are generally referred to as text messages. In re Rules &

Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd. 14014,

14115 (July 3, 2003); see also Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 954 (9th Cir.

2009) (holding that the FCC’s interpretation that a text message is a “call” under the TCPA is

reasonable).
              Case 5:20-cv-00404 Document 1 Filed 03/31/20 Page 7 of 9




       51.     The TCPA defines an automatic telephone dialing system as equipment which has

the capacity – (A) to store or produce numbers to be called, using a random or sequential number

generator; and (B) to dial such numbers. 47 U.S.C. § 227(a)(1).

       52.     Upon information and belief, based on the “clear pause” Plaintiff experienced,

Defendant employed an ATDS to place calls to Plaintiff’s cellular telephone.

       53.     Upon information and belief, the ATDS employed by Defendant transfers the call

to an agent once a human voice is detected, hence the clear pause.

       54.     Upon information and belief, Defendant acted through its agents, employees,

and/or representatives at all times relevant.

       55.     As a result of Defendant’s violations of 47 U.S.C. §227 (b)(1)(A)(iii). Plaintiff is

entitled to receive $500.00 in damages for each violation.

       56.     As a result of Defendant’s knowing and willful violations of 47 U.S.C. §227

(b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.

       WHEREFORE, Plaintiff on behalf of himself and the members of the Putative Class,

requests the following relief:

       A.      an order granting certification of the proposed class, including the designation of

               Plaintiff as the named representative, and the appointment of the undersigned as

               Class Counsel;

       B.      an order finding that Defendant violated 47 U.S.C. § 227 (b)(1)(A)(iii);

       C.      an order enjoining Defendant from placing or causing to place further violating

               calls to consumers;

       D.      an award of $500.00 in damages to Plaintiff and the members of the Putative Class

               for each such violation;
              Case 5:20-cv-00404 Document 1 Filed 03/31/20 Page 8 of 9




        E.      an award of treble damages up to $1,500.00 to Plaintiff and the members of the

                Putative Class for each such violation;

        F.      an award of costs of this action, together with reasonable attorney’s fees as

                determined by this Court; and

        G.      an award of such other relief as this Court deems just and proper.

                                          COUNT II
                  Texas Debt Collection Act (Tex. Fin. Code Ann. § 392 et seq.)
                              (on behalf of Plaintiff individually)

        57.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

        58.     Subsection 392.302(4) of the Texas Finance Code provides:

        [i]n debt collection, a debt collector may not oppress, harass, or abuse a person by:

                (4)     causing a telephone to ring repeatedly or continuously, or making
                        repeated or continuous telephone calls, with the intent to harass a
                        person at the called number.


Tex. Fin. Code Ann. § 392.302(4).

        59.     Defendant violated Tex. Fin. Code Ann. § 392.302(4) by continuing to place phone

calls to Plaintiff in spite of Plaintiff’s request(s) that they stop.

        60.     Plaintiff may enforce the provisions of Tex. Fin. Code Ann. § 392.302(4) pursuant

to Tex. Fin. Code Ann. § 392.403 which provides:

        (a)     A person may sue for:

                (1)     injunctive relief to prevent or restrain a violation of this chapter; and

                (2)     actual damages sustained as a result of a violation of this chapter.

        (b)     A person who successfully maintains an action under Subsection (a) is
                entitled to attorney’s fees reasonable related to the amount of work
                performed and costs.
              Case 5:20-cv-00404 Document 1 Filed 03/31/20 Page 9 of 9




        WHEREFORE, Plaintiff requests the following relief:

        A.      a finding that Defendant violated Tex. Fin. Code Ann. § 392.302(4);

        B.      an award of injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

        C.      an award of actual damages in an amount to be determined pursuant to Tex. Fin.

                Code Ann. § 392.403(a)(2);

        D.      an award of reasonable attorney’s fees and costs in an amount to be determined

                pursuant to Tex. Fin. Code Ann. § 392.403(b); and

        E.      an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: March 31, 2020                                         Respectfully submitted,

                                                              JULIE SOLIS

                                                              By: /s/ Joseph S. Davidson

                                                              Mohammed O. Badwan
                                                              Joseph S. Davidson
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              mbadwan@sulaimanlaw.com
                                                              jdavidson@sulaimanlaw.com
